Case 9:19-cv-81160-RS Document 943 Entered on FLSD Docket 06/08/2021 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Civil No. 19-81160-cv-Smith/Matthewman

  APPLE INC.,
                                                                                      KJZ
         Plaintiff,

  vs.                                                                         Jun 8, 2021
  CORELLIUM, LLC,
                                                                                         West Palm Beach

        Defendant.
  ______________________________________________/

        ORDER DENYING CORELLIUM’S MOTION FOR LEAVE TO AMEND ITS
                    AFFIRMATIVE DEFENSES [DEs 902, 904]

         THIS CAUSE is before the Court upon Defendant Corellium, LLC’s (“Corellium”) Motion

  for Leave to Amend its Affirmative Defenses (“Motion”) [DEs 902, 904]. The Motion was referred

  to the undersigned by the Honorable Rodney Smith, United States District Judge. See DE 30.

  Plaintiff Apple Inc. (“Apple”) has filed a response to the Motion [DEs 911, 917], and Corellium

  has filed a reply [DEs 921, 923]. The Court held a hearing on the Motion via Zoom video

  teleconference (VTC) on May 28, 2021. This matter is now ripe for review.

         Corellium moves (1) to add Digital Millennium Copyright Act (DMCA) exemption 17

  U.S.C. §1201(e) (“Law Enforcement”) as an affirmative defense to Apple’s claims under the

  DMCA and (2) to clarify that Affirmative Defense No. 8 applies to Plaintiff’s DMCA claim, and

  not only to its infringement claim. Apple argues that the Motion is untimely, the proposed

  amendment would be prejudicial to Apple, and amendment would be futile.

         When a motion to amend a pleading is filed after the deadline set forth in the Scheduling

  Order, the party seeking to amend must demonstrate good cause under Federal Rule of Civil

                                                 1
Case 9:19-cv-81160-RS Document 943 Entered on FLSD Docket 06/08/2021 Page 2 of 4



  Procedure 16(b). Sream, Inc. v. Munjal Corp., No. 18-cv-80743, 2019 WL 9048996, at *1 (S.D.

  Fla. Mar. 26, 2019) (quoting S. Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1241 (11th Cir.

  2009)). A motion to amend can be denied when it is the result of undue delay, would cause undue

  prejudice, or would be futile. See, e.g., Donnelly v. Wal-Mart Stores E., LP, No. 20-11070, 2021

  WL 371464, at *5 (11th Cir. Feb. 3, 2021); Collins v. Marriot Int’l Inc., No. 09-cv-22423, 2012

  WL 12950013, at *1 (S.D. Fla. Mar. 14, 2012).

           The Court finds that Corellium’s Motion is due to be denied on several bases. First, the

  Motion is clearly untimely. Pursuant to Docket Entry 45, Apple was required to amend its

  complaint by December 22, 2019. Apple filed its First Amended Complaint, and Corellium filed

  its Answer, Affirmative Defenses, and Counterclaims on January 10, 2020. 1 [DE 64]. Corellium

  asserts that it was not aware of the facts underlying the new Law Enforcement affirmative defense

  over a year ago when it filed its affirmative defenses. However, at the very least, Corellium could

  have moved to add the new Law Enforcement affirmative defense and to clarify Affirmative

  Defense No. 8 several months ago, rather than only two months before trial. 2 This is because the

  law enforcement entity at issue signed a contract with and became a customer of Defendant

  approximately eight months ago, and the clarification of Affirmative Defense No. 8 could have

  been requested much earlier. Not only is the Motion untimely, but Corellium has also failed to

  establish good cause for the delay. The Court rejects Corellium’s argument that it was not at all

  dilatory. 3


  1
    Apple did later file a Second Amended Complaint, but it simply attached an additional exhibit and did not create an
  opportunity for Corellium to assert new affirmative defenses. Corellium filed its Answer to the Second Amended
  Complaint, Affirmative Defenses, and Counterclaims on July 17, 2020. [DE 599].
  2
    Trial is currently set for July 6, 2021. [DE 898].
  3
    Additionally, if the Court permitted Corellium to assert the Law Enforcement affirmative defense at this late date, it
  could set a precedent that might lead to unintended consequences in other DMCA cases. For example, a defendant in

                                                             2
Case 9:19-cv-81160-RS Document 943 Entered on FLSD Docket 06/08/2021 Page 3 of 4



           Second, granting the relief sought would prejudice Apple because the scheduled trial date

  is July 6, 2021, and Apple would not be able to conduct discovery on the newly disclosed

  affirmative defense. Moreover, the Court finds that it would be improper to reopen discovery when

  it has been closed for over a year. Corellium’s argument that Apple should have surmised

  Corellium’s potential assertion of the Law Enforcement affirmative defense in light of the

  discovery produced to Apple is disingenuous. On one hand, Corellium is inconsistently arguing

  that Apple knew about the possible applicability of the Law Enforcement exception and should

  have conducted discovery on that issue. On the other hand, however, Corellium argues that it could

  not file this Motion until just recently. There is an issue of basic fairness here. The parties must be

  able to rely on the dates in the Scheduling Order, and it is simply unfair for a party to wait until

  the eve of trial to raise a new affirmative defense. Moreover, the parties have been extremely

  litigious throughout this case, especially during the discovery process, and reopening discovery on

  a new affirmative defense would inevitably lead to more disputes, motion practice over the scope

  and nature of discovery, and a delay of the trial date.

           Third, with respect to the new Law Enforcement affirmative defense, Corellium’s counsel

  represented at the hearing that the issue of whether the Law Enforcement exception to a DMCA

  claim must be raised as an affirmative defense is an issue of first impression. Corellium’s counsel

  also stated that Corellium is seeking to add the affirmative defense in an abundance of caution. To

  the extent that Corellium is arguing that the Law Enforcement exception might not actually need

  to be pled as an affirmative defense and might merely constitute a denial of Apple’s DMCA claim,


  a DMCA case could belatedly offer a “sweetheart deal” to a government agency in order to enable the defendant to
  raise the Law Enforcement affirmative defense on the eve of trial. While the Court is in no way alleging that Corellium
  has engaged in any such misconduct, the Court does have misgivings about allowing the untimely addition of such an
  affirmative defense and setting such a precedent in a DMCA case.

                                                            3
Case 9:19-cv-81160-RS Document 943 Entered on FLSD Docket 06/08/2021 Page 4 of 4



  Corellium can attempt to make this argument at trial. It would then be up to the District Judge

  within the crucible of trial to determine the validity of Corellium’s argument.

           Finally, to the extent that Corellium seeks to “clarify” Affirmative Defense No. 8, the

  express language of the affirmative defense is ambiguous as to whether or not it applies to the

  DMCA claim, and it seems that the parties are in disagreement as to whether an affirmative defense

  of authorized use, license, consent, and/or acquiescence can ever be asserted as a defense to a

  DMCA claim. This is a legal issue that the parties can address during trial. However, Corellium

  has not established good cause to “clarify” its Affirmative Defense No. 8 and has not adequately

  explained why it could not have included the necessary clarity over a year ago when it filed its

  affirmative defenses. Allowing the “clarification” that Corellium seeks would clearly lead to

  additional motion practice and disputes between the parties. Parties have an obligation to clearly

  state their affirmative defenses in a timely manner under the Court’s Scheduling Order. Corellium

  can still attempt to make an argument at trial and in future written papers that Affirmative Defense

  No. 8 also applies to the DMCA claim, and that matter can be decided by the presiding Judge at

  trial.

           Based on the foregoing, it is hereby ORDERED and ADJUDGED that Corellium’s

  Motion for Leave to Amend Its Affirmative Defenses [DEs 902, 904] is DENIED.

           DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 8th day of June, 2021.



                                                               WILLIAM MATTHEWMAN
                                                               United States Magistrate Judge



                                                   4
